Exhibit 10.1

PURCHASE AGREEMENT
 
Among:
 
RIMROCK GOLD CORP.
 
and
 
GEOLOGIX EXPLORATIONS INC.
 
and
 
GEOLOGIX (U.S.) INC.
 
For
 
Mining Claims
 
on the Silver Cloud Gold-Silver Property

 
Dated as of
 
May 3, 2013
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
Article 1
 
DEFINITIONS AND PRINCIPLES OF INTERPRETATION
 
Section 1.1
Definitions
2
Section 1.2
Certain Rules of Interpretation
4
Section 1.3
Knowledge
5
Section 1.4
Entire Agreement
5
Section 1.5
Schedules
6
Article 2
 
REPRESENTATIONS, WARRANTIES AND COVENANTS
 
Section 2.1
Capacity
6
Section 2.2
Representations and Warranties of Geologix
6
Section 2.3
Representations and Warranties of Rimrock
8
Section 2.4
Disclosures
10
Section 2.5
Survival of Representations and Warranties
10
Section 2.6
Indemnities
10
Article 3
 
SCOPE OF ACQUISITION
 
Section 3.1
Acquisition
11
Section 3.2
Payment for the Mining Claims and Issuance of Rimrock Shares
11
Section 3.3
Transfer of Title and Assumption of Obligations
12
Section 3.4
Operator
12
Section 3.5
Endorsement and Securities Law Representation
12
Section 3.6
Standstill
12
Section 3.7
Termination of Rights
12
Section 3.8
Drop Mining Claims
13
Section 3.9
Sale of Mining Claims and Right of First Offer on Mining Claims
13
Section 3.10
Right to First Offer on Rimrock Shares
13
Section 3.11
Additional Consideration on Delineation of Gold Reserves
13
Article 4
 
CLOSING
 
Section 4.1
General
14
Section 4.2
Conditions to Closing
14
Article 5
 
CONFIDENTIALITY
 
Section 5.1
Confidential Information
15
Section 5.2
Permitted Disclosure of Confidential Business Information
16
Section 5.3
Disclosure Required By Law
16
Section 5.4
Public Announcements
17
Section 5.5
Consultation Regarding Disclosure
17

 
 
 

--------------------------------------------------------------------------------

 
 
Article 6
 
TERM
 
Section 6.1
Term
17
     
Article 7
 
GENERAL
 
Section 7.1
Resolution of Disputes
17
Section 7.2
Notices
18
Section 7.3
Waiver
19
Section 7.4
Amendment
19
Section 7.5
Further Assurances
19
Section 7.6
Survival of Terms and Conditions
20
Section 7.7
Entire Agreement
20
Section 7.8
Successors and Assigns
20
Section 7.9
Expense and Commissions
20
Section 7.10
Execution and Delivery
20
Section 7.11
Language
20

 
SCHEDULES:
         
Schedule 1
-
Geologix Mining Claims
Schedule 2
-
Mining Claims Map
Schedule 3
-
Outstanding Claims by Natives
Schedule 4
-
Outstanding Proceedings
Schedule 5
-
Material Contracts

 
 
 

--------------------------------------------------------------------------------

 
 
PURCHASE AGREEMENT
 
THIS AGREEMENT is made as of May 3, 2013
 
AMONG:
 
RIMROCK GOLD CORP., a corporation existing under the laws of the State of
Nevada (“Rimrock”)


— and —
 
GEOLOGIX EXPLORATIONS INC., a corporation existing under the laws of the
Province of British Columbia (“Geologix Canada”)
 
— and —
 
GEOLOGIX (U.S.) INC., a corporation existing under the laws of the State of
Nevada (“Geologix USA” and, together with Geologix Canada, “Geologix”)
 
RECITALS:
 
(I)  
WHEREAS, Geologix is the recorded and beneficial holder of a one-hundred percent
(100%) undivided right, title and interest, subject only to the Royalties (as
defined herein),  in and to the Geologix Claims (as defined herein) and the
Pescio Lease (as defined herein) and together the Geologix Claims and Pescio
Claims (as defined herein) comprise 552 unpatented mining claims located on the
Silver Cloud gold-silver property located in northern Nevada within the Northern
Nevada Rift near the Juncture with the Carlin Trend and adjacent to the
Hollister low-sulfidation, bonanza epithermal gold deposit of Great Basin Gold,
as described in Schedule “1” – Geologix Mining Claims and identified in the map
attached hereto as Schedule “2” – Mining Claims Map (collectively herein called
the “Mining Claims”); and

 
(II)  
WHEREAS, the Parties have executed a term sheet dated as of March 20, 2013,
providing the general commercial terms and conditions for the transaction
contemplated herein (the “Term Sheet”); and

 
(III)  
WHEREAS, Geologix has agreed to transfer and Rimrock has agreed to purchase the
one-hundred percent (100%) undivided right, title and interest in and to the
Geologix Claims and the Pescio Lease, free and clear of all encumbrances, other
than the Royalties, on the terms and conditions set out herein (the
“Acquisition”).

 
NOW THEREFORE, in consideration of the respective covenants and agreements
contained in this purchase agreement (the “Agreement”), and for other good and
valuable consideration, the Parties hereto agree with each other as follows:
 
 
1

--------------------------------------------------------------------------------

 
 
ARTICLE 1                      
DEFINITIONS AND PRINCIPLES OF INTERPRETATION
 
Section 1.1 Definitions
 
Whenever used in this Agreement, the following words and terms have the meanings
set out below:
 
“Acquisition” has the meaning ascribed thereto in Recital “I” of this Agreement.
 
“Affiliate” of any Person means, at the time such determination is being made,
any other Person who has control or who is controlled by or under common control
with such first Person, where “control” means the possession, directly or
indirectly, of the power to direct the management and policies of a Person
through the legal or beneficial ownership of voting securities, the right to
appoint directors or management, by contract, voting trust, or otherwise; and
the terms “controlling” and “controlled” have meanings correlative to the
foregoing.
 
“Agreement” means this agreement, including all schedules, and all written
amendments or restatements as permitted, and references to “Article” or
“Section” hereof mean the specified Article or Section of this Agreement.
 
“Business Day” means any day, other than a Saturday or Sunday, on which banks in
Toronto, Ontario, Vancouver, British Columbia or Las Vegas, Nevada are open for
commercial banking business during normal banking hours.
 
“Closing” has the meaning given to it in Section 4.1(b).
 
“Closing Date” has the meaning given to it in Section 4.1(a).
 
“Confidential Information” means all information, data, knowledge and know-how
(including, but not limited to, formulas, patterns, compilations, programs,
devices, methods, techniques and processes) that are a source of independent
economic value, actual or potential, as a result of not being generally known
to, or readily ascertainable by, third parties and which is the subject of
efforts that are reasonable under the circumstances to maintain its secrecy,
including without limitation all analyses, interpretations, compilations,
studies and evaluations of such information, data, knowledge and know-how
generated or prepared by or on behalf of either Party.
 
“Effective Date” means the date of this Agreement.
 
“Encumbrance” means any mortgage, deed of trust, pledge, lien, security
interest, adverse interest, net profits interest, royalty, overriding royalty
interest, other payment out of production, claim, option to acquire or sell,
off-take agreement, third party right of first refusal or pre-emptive right,
other third person interest or other encumbrance or burden of any nature,
whether contingent or absolute, and any agreement to grant any of the foregoing.
 
“Environmental Laws” means Laws aimed at reclamation or restoration of the
Property; abatement of pollution; protection of the environment; protection of
wildlife, including endangered species; ensuring public safety from
environmental hazards; protection of cultural or historic resources; management,
storage or control of hazardous materials and substances; releases or threatened
releases of pollutants, contaminants, chemicals or industrial, toxic or
hazardous substances as wastes into the environment, including without
limitation, ambient air, surface water and groundwater; and all other Laws
relating to the manufacturing, processing, distribution, use, treatment,
storage, disposal, handling or transport of pollutants, contaminants, chemicals
or industrial, toxic or hazardous substances or wastes.
 
 
2

--------------------------------------------------------------------------------

 
 
“Environmental Liabilities” means any and all claims, actions, causes of action,
damages, losses, liabilities, obligations, penalties, judgments, amounts paid in
settlement, assessments, costs, disbursements, or expenses (including, without
limitation, attorneys' fees and costs, experts' fees and costs, and consultants'
fees and costs) of any kind or of any nature whatsoever that are asserted
against either Party, by any person or entity other than the other Party,
alleging liability (including, without limitation, liability for studies,
testing or investigatory costs, cleanup costs, response costs, removal costs,
remediation costs, containment costs, restoration costs, corrective action
costs, closure costs, reclamation costs, natural resource damages, property
damages, business losses, personal injuries, penalties or fines) arising out of,
based on or resulting from (i) the presence, release, threatened release,
discharge or emission into the environment of any hazardous materials or
substances existing or arising on, beneath or above the Property or emanating or
migrating or threatening to emanate or migrate from the Property to off-site
properties; (ii) physical disturbance of the environment; or (iii) the violation
or alleged violation of any Environmental Laws.
 
“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.
 
“Geologix Claims” means those Mining Claims identified on Schedule “1” as being
held by Geologix USA.
 
“Governmental Authority” means any government, regulatory authority,
governmental department, agency, commission, bureau, official, minister, court,
board, tribunal, dispute settlement panel or body or other law, rule or
regulation-making entity: (a) having or purporting to have jurisdiction on
behalf of any nation, province, state or other geographic or political
subdivision thereof; or (b) exercising, or entitled or purporting to exercise
any administrative, executive, judicial, legislative, policy, regulatory or
taxing authority or power.
 
“Indemnified Party” has the meaning given to it in Section 2.6(a).
 
“Indemnifying Party” has the meaning given to it in Section 2.6(a).
 
 “Laws” means applicable laws (including common law), statutes, by-laws, rules,
regulations, orders, ordinances, protocols, codes, guidelines, treaties,
policies, notices, directions, decrees and judicial, arbitral, administrative,
ministerial or departmental judgments, awards or requirements of any
Governmental Authority.
 
“Material Loss” has the meaning given to it in Section 2.6(a).
 
“Material Contract” means one of the agreements set out on set forth in Schedule
“5” hereto.
 
“Mining Claims” has the meaning given to it in the Recital “I” of this
Agreement, as duly described in Schedule “1” and identified in the map attached
hereto as Schedule “2”.
 
“Notices” has the meaning given to it in Section 7.2.
 
 
3

--------------------------------------------------------------------------------

 
 
“Parties” means Geologix Canada, Geologix USA and Rimrock and their respective
successors or permitted assigns and “Party” means any one of them. For the
purposes of this Agreement, Geologix shall be treated as one Party
notwithstanding that such term means Geologix Canada and Geologix USA.
 
“Pescio Claims” means those Mining Claims identified on Schedule “1” as being
held by “Pescio”, which Mining Claims are subject to the Pescio Lease.
 
“Pescio Lease” means that lease and agreement dated as of June 1, 1999 between
Geologix USA, as successor to Teck Resources Inc., and Carl Pescio and Janet
Pescio in respect of some of the Mining Claims identified on Schedule “1” as
being held by “Pescio Claims.
 
“Person” means any individual, sole proprietorship, partnership, firm, entity,
unincorporated association, unincorporated syndicate, unincorporated
organization, trust, body corporate, Governmental Authority, and where the
context requires any of the foregoing when they are acting as trustee, executor,
administrator or other legal representative.
 
“Property” means the applicable area of land (at and below surface) covered by
the Mining Claims.
 
“Rimrock Shares” has the meaning given to it in Section 3.2.
 
“Royalties” has the meaning given to it in Recital “I” of this Agreement, as
duly described in Schedule “1”.
 
“SEC” means United States Securities and Exchange Commission.
 
“Teck” means Teck Resources Inc. of Vancouver, BC, which is to receive 20% of
the Rimrock Shares.
 
“Term” has the meaning given to it in Section 6.1.
 
“Transfer” means directly or indirectly, in total or in part, to sell, grant,
assign, create an Encumbrance over, declare oneself a trustee of or a party with
the benefit of, arrange for substitute performance by an Affiliate or third
party, pledge, sublet, sublease, or otherwise convey, commit or dispose of and
the word used as a noun shall have a corresponding meaning.
 
“U.S. Securities Act”) means the United States Securities Act of 1933, as
amended.
 
Section 1.2 Certain Rules of Interpretation
 
In this Agreement:
 
(a)  
Consent. Whenever a provision of this Agreement requires an approval or consent
and such approval or consent is not delivered within the applicable time limit,
then, unless otherwise specified, the Party whose consent or approval is
required shall be conclusively deemed to have withheld its approval or consent.

 
(b)  
Currency. Unless otherwise specified, all references to money amounts are to the
lawful currency of Canada.

 
 
4

--------------------------------------------------------------------------------

 
 
(c)  
Governing Law. This Agreement is a contract made under and shall be governed by
and construed in accordance with the laws of the State of Nevada.

 
(d)  
Headings. Headings of Articles and Sections are inserted for convenience of
reference only and shall not affect the construction or interpretation of this
Agreement.

 
(e)  
Including. Where the word “including” or “includes” is used in this Agreement,
it means “including (or includes) without limitation”.

 
(f)  
No Strict Construction. The language used in this Agreement is the language
chosen by the Parties to express their mutual intent, and no rule of strict
construction shall be applied against any Party.

 
(g)  
Number and Gender. Unless the context otherwise requires, words importing the
singular include the plural and vice versa and words importing gender include
all genders.

 
(h)  
Severability. If, in any jurisdiction, any provision of this Agreement or its
application to any Party or circumstance is restricted, prohibited or
unenforceable, such provision shall, as to such jurisdiction, be ineffective
only to the extent of such restriction, prohibition or unenforceability without
invalidating the remaining provisions of this Agreement and without affecting
the validity or enforceability of such provision in any other jurisdiction or
without affecting its application to other Parties or circumstances.

 
(i)  
Statutory references. A reference to a statute includes all regulations made
pursuant to such statute and, unless otherwise specified, the provisions of any
statute or regulation which amends, supplements or supersedes any such statute
or any such regulation.

 
(j)  
Time. Time is of the essence in the performance of the Parties' respective
obligations.

 
(k)  
Time Periods. Unless otherwise specified, time periods within or following which
any payment is to be made or act is to be done shall be calculated by excluding
the day on which the period commences and including the day on which the period
ends and by extending the period to the next Business Day following if the last
day of the period is not a Business Day.

 
Section 1.3 Knowledge
 
Any reference to the knowledge of any Party shall mean to the best of the
knowledge, information and belief of such Party after reviewing all relevant
records and making due inquiries regarding the relevant matter of all relevant
directors, officers and employees of the Party.
 
Section 1.4 Entire Agreement
 
This Agreement and the agreements and other documents required to be delivered
pursuant to this Agreement, constitute the entire agreement between the Parties
in connection with the Property and the Mining Claims and set out all the
covenants, promises, warranties, representations, conditions, understandings and
agreements between the Parties pertaining to the subject matter of this
Agreement and supersede all prior agreements, understandings, negotiations and
discussions, whether oral or written. There are no covenants, promises,
warranties, representations, conditions, understandings or other agreements,
oral or written, express, implied or collateral between the Parties in
connection with the subject matter of this Agreement except as specifically set
forth in this Agreement and any document required to be delivered pursuant to
this Agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
Section 1.5 Schedules
 
The schedules to this Agreement, as listed below, are an integral part of this
Agreement:
 
Schedule
Description
1
Geologix Mining Claims
2
Mining Claims Location Map
3
Outstanding Claims by Natives
4
Outstanding Proceedings
5
Material Contracts

 
ARTICLE 2                      
REPRESENTATIONS, WARRANTIES AND COVENANTS
 
Section 2.1 Capacity
 
Each Party represents and warrants to the other Party the matters set out below
and acknowledges the other Party is relying upon all such representations and
warranties for the purposes of this Agreement:
 
(a)  
it is a corporation incorporated, continued or amalgamated under the Laws of the
jurisdiction of its incorporation, continuation or amalgamation, as the case may
be, and it is duly organized and existing under such Laws and is qualified to do
business and is in good standing in all applicable jurisdictions;

 
(b)  
it has all necessary corporate power, authority and capacity to enter into and
perform its obligations under this Agreement, and all corporate and other
actions, including obtaining all applicable board, shareholder and regulatory
approvals, required to authorize it to enter into and perform its obligations
under this Agreement have been properly taken;

 
(c)  
except as otherwise provided herein, it is not a party to, bound or affected by
or subject to any agreement, instrument, charter or by-law provision or Law that
would be violated, contravened or breached by entering into or performing under
this Agreement; and

 
(d)  
this Agreement has been duly executed and delivered by it and is valid, binding
and enforceable against it in accordance with its terms.

 
Section 2.2 Representations and Warranties of Geologix
 
Geologix hereby represents and warrants to Rimrock the matters set out below and
acknowledges that Rimrock is relying upon all such representations and
warranties for the purposes of this Agreement:
 
(a)  
the information set forth in Schedule “1” and Schedule “2” relating to the
Mining Claims is true, complete and correct, and accurately depicts and
describes the information therein, including geographic location, Mining Claims
identification, registered holder, approximate area covered, date granted (as
applicable) and date of expiry (as applicable);

 
 
6

--------------------------------------------------------------------------------

 
 
(b)  
except as otherwise provided herein, with respect to the Geologix Claims in
which Geologix holds an interest under a mining claim, exploration licence or
similar right, unless otherwise indicated in this Agreement, such Mining Claims
are currently registered and recorded in the name of Geologix USA as to a 100%
undivided legal and beneficial interest, free and clear of all Encumbrances
other than the Royalties and such Mining Claims, exploration licences or similar
rights are valid and in good standing and, as of the Effective Date, Geologix
has paid all maintenance fees and has carried out all obligations required to
maintain such Mining Claims in good standing in the State of Nevada;

 
(c)  
Geologix has complete authority to deal with the Geologix Claims and Pescio
Lease has obtained all necessary third party consents required for performance
of its obligations under this Agreement, and, other than the Royalties and
Material Contracts, there are no other agreements affecting title or Geologix’s
rights to the Mining Claims or material to Geologix's interest therein or which
may be an Encumbrance on such title or interest;

 
(d)  
all of the Mining Claims have been, to Geologix’s knowledge, validly and
properly located, applied for, marked out and recorded in accordance with the
Laws of the jurisdiction in which the included Property is located and there are
no disputes, threatened or now existing as to title to or applying for or
recording of the Mining Claims or the included Property;

 
(e)  
all municipal, county, state and federal taxes and levies of any kind whatsoever
in respect of the ownership and use of all of the Mining Claims and the Property
which were due and payable by Geologix as of the Effective Date or prior to such
date have been paid and satisfied as of such date;

 
(f)  
Geologix has not been notified of any proposal to revoke, suspend or modify any
authorisation under any Environmental Laws relating specifically to the Mining
Claims or the Property;

 
(g)  
other than as disclosed in Schedule “3”, there are no actions, suits,
proceedings, or claims for native title under any legislation concerning or
potentially affecting the whole or any part of the Mining Claims or the Property
pending or threatened in any court or tribunal of which it is aware;

 
(h)  
other than as disclosed in Schedule “4”, Geologix and its Affiliates are not
engaged in any litigation or arbitration proceedings in respect of the Mining
Claims and the Property or any part thereof or arising out of claims for
personal injuries or property damage of a material nature relating thereto;

 
(i)  
Geologix has no notice of any caveats, objections or complaints affecting the
Property or the Mining Claims and is not aware of any circumstances currently in
existence which can give rise to such a caveat, objection or complaints;

 
(j)  
there are no arrangements or agreements with Geologix, and there are no
agreements or agreement entered into by any previous owner of the Mining Claims
and Properties, granting third party rights which would prevent Geologix from
acting in the manner contemplated by this Agreement;

 
 
7

--------------------------------------------------------------------------------

 
 
(k)  
there have been no past violations by Geologix or, to the best of Geologix’s
knowledge, by any of its predecessors in title of any Environmental Laws
affecting or pertaining to the Mining Claims or the Property, nor any past
creation of damage or threatened damage to the air, soil, surface waters,
groundwater, flora, fauna, or other natural resources on, about or in the
general vicinity of the Property and Geologix has not received inquiry from or
notice of a pending investigation from any governmental agency or of any
administrative or judicial proceeding concerning the violation of any such
Environmental Laws;

 
(l)  
other than the Material Contracts set forth in Schedule “5” hereto, there are no
agreements to which Geologix is a party, or by which it is bound, concerning the
Mining Claims or Property and, for the purposes of this subparagraph, any
contract or agreement pursuant to which Geologix will, or may reasonably be
expected to, result in a requirement to expend more than an aggregate of $50,000
or receive or be entitled to receive revenue of more than $50,000 in either case
in the next 12 months, or is out of the ordinary course of business of Geologix,
shall be considered to be material;

 
(m)  
as of the Effective Date, there was no contract, option or any other right of
another person binding upon, or which at any time may become binding upon,
Geologix to transfer or grant or create an Encumbrance upon, or which may create
an Encumbrance upon any material portion of the Mining Claims or Property other
than the Royalties,;

 
(n)  
any and all of the agreements and other documents and instruments pursuant to
which Geologix holds title to the Mining Claims (including any interest in, or
right to earn an interest in, the Mining Claims) and each of the Material
Contracts are valid and subsisting agreements, documents or instruments in full
force and effect, enforceable in accordance with terms thereof and contain full
and true disclosure with respect to the nature, monetary value and scope of such
agreements, documents and instruments; and

 
(o)  
any and all operations of Geologix on or in respect of the Mining Claims and
Property have been conducted in accordance with good industry practices and in
material compliance with applicable laws, rules, regulations, orders and
directions of governmental and other competent authorities except where such
conduct would not have a material adverse effect.

 
Section 2.3 Representations and Warranties of Rimrock
 
Rimrock hereby represents and warrants to Geologix the matters set out below and
acknowledges that Geologix is relying upon all such representations and
warranties for the purposes of this Agreement:
 
(a)  
Rimrock’s common stock is registered with the SEC pursuant to the provisions of
Section 12(g) of the Exchange Act;

 
(b)  
Rimrock has filed with the SEC all documents required to have been filed
pursuant to the U.S. Securities Act and the Exchange Act and is not, and will
not be, for two years after the Effective Date in default of any requirement of
such legislation or the rules and regulations made thereunder;

 
 
8

--------------------------------------------------------------------------------

 
 
(c)  
except as disclosed in each report, schedule, registration statement and proxy
statement filed by Rimrock with the SEC since its incorporation (as such
documents have since the time of their filing been amended, the “SEC
Documents”), the SEC Documents complied, as of their respective dates, in all
material respects with the requirements of the Securities Act, or the Exchange
Act, as the case may be, and the rules and regulations of the SEC thereunder
applicable to the SEC Documents, and none of the SEC Documents contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading;

 
(d)  
no event since the date of the last SEC Document has occurred that would require
Rimrock to file a current report on Form 8-K other than the execution of this
Agreement;

 
(e)  
the Chief Executive Officer and Chief Financial Officer of Rimrock have made all
certifications (without qualification or exceptions to the matters certified)
required by, and would be able to make such certifications (without
qualification or exception to the matters certified) as of the date hereof as if
required to be made as of such dates pursuant to, the United States
Sarbanes-Oxley Act of 2002, as amended, and related rules and regulations
promulgated by the SEC, and the statements contained in such certifications are
complete and correct and Rimrock has not received notice from any governmental
entity questioning or challenging the accuracy, completeness, form or manner of
filing or submission of such certifications;

 
(f)  
quotations for Rimrock’s common stock are currently entered on the OTCQB, and
Rimrock is in substantial compliance with all applicable listing and quotation
standards, if any, of OTCQB;

 
(g)  
Rimrock will use commercially reasonably efforts to cause its transfer agent to
promptly remove any restrictive share transfer legends imposed under the U.S.
Securities Act should Geologix wish to sell any of the Rimrock Shares and has
provided Rimrock and its transfer agent with such documentation as they may
reasonably require to ensure that such sale is in compliance with the U.S.
Securities Act;

 
(h)  
the Rimrock Shares will be duly authorized and validly allotted and issued as
fully paid and non-assessable upon their delivery to Geologix;

 
(i)  
every consent, approval, authorization, order and agreement required for the
issuance of the Rimrock Shares and the delivery to Geologix of the certificate
or certificates representing such shares will have been obtained and will be in
effect upon their delivery to Geologix ;

 
(j)  
should Rimrock file with the SEC, before the first anniversary of the Closing
Date, a registration statement under the U.S. Securities Act to register its
shares of common stock for distribution or resale in the United States, Geologix
and Teck shall be entitled to have the Rimrock Shares registered as part of such
registration, subject to the discretion of underwriters to reduce the size of
the registration or offering in respect of the Rimrock Shares;

 
 
9

--------------------------------------------------------------------------------

 
 
(k)  
until the second anniversary of the Effective Date, Rimrock will, (i) file, on a
timely basis, all reports and other filings required to be made by Rimrock under
the Exchange Act and the rules and regulations thereunder, and (ii) not
terminate the registration of its common stock under Section 12(g) of the
Exchange Act; and

 
(l)  
as at and from the Closing Date, Rimrock shall be bound by, comply with and
subject to the terms of the Pescio Lease as if it were a party thereto.

 
Section 2.4 Disclosures
 
(a)  
Geologix has disclosed to Rimrock all information it believes to be relevant
concerning the Mining Claims and the Property and has provided to or made
available for inspection by Rimrock all such information.

 
(b)  
Rimrock has disclosed to Geologix all information it believes to be relevant
concerning itself and the Rimrock Shares and has provided to or made available
for inspection by all such information.

 
(c)  
Each Party represents to the other that in negotiating and entering into this
Agreement it has relied solely on its own appraisals and estimates as to the
value of the Rimrock Shares, the Mining Claims and the Property and upon its own
geologic and engineering interpretations related thereto.

 
Section 2.5 Survival of Representations and Warranties
 
Representations and warranties shall survive the execution and delivery of this
Agreement for a period of twelve (12) months from the last payment made by
Rimrock under this Agreement.
 
Section 2.6 Indemnities
 
(a)  
Each of Geologix and Rimrock shall indemnify the other Party, its officers,
directors, agents, employees and its Affiliates (collectively, the “Indemnified
Party”) from and against any Material Loss. A “Material Loss” shall mean all
costs, expenses, losses, claims, demands, damages or liabilities, of any nature
or kind including attorneys' fees and other costs of litigation (either
threatened or pending) arising out of or based on a breach by a Party
(“Indemnifying Party”), including the breach of representation, warranty or
covenant contained in this Agreement and any and all actions, suits,
proceedings, claims, legal and other expenses related or incidental thereto.

 
(b)  
The Indemnifying Party shall indemnify the Indemnified Party from and against
all claims, actions, liabilities, damages, costs and expenses, including but not
limited to any Environmental Liabilities:

 
(i)  
resulting from any breach of any covenant or agreement made by the Indemnifying
Party in this Agreement;

 
 
10

--------------------------------------------------------------------------------

 
 
(ii)  
resulting from the performance or failure of performance of any obligations,
agreements, conditions and commitments of the Indemnifying Party under this
Agreement; or

 
(iii)  
determined to be existing or incurred on the Property or in connection with the
Mining Claims prior to the Effective Date and to be a direct result of
omissions, activities or operations of Geologix or any other entity under
Geologix’s responsibility.

 
(c)  
If any claim or demand is asserted against an Indemnified Party in respect of
which such Indemnified Party may be entitled to indemnification under this
Agreement, written notice of such claim or demand shall promptly be given to the
Indemnifying Party. The Indemnifying Party shall have the right, but not the
obligation, by notifying the Indemnified Party within twenty (20) Business Days
after its receipt of the notice of the claim or demand, to assume the entire
control of (subject to the right of the Indemnified Party to participate, at the
Indemnified Party's expense and with counsel of the Indemnified Party's choice)
the defence, compromise or settlement of the matter. Any damages to the assets
or business of the Indemnified Party caused by a failure by the Indemnifying
Party to defend, compromise, or settle a claim or demand in a reasonable and
expeditious manner, after the Indemnified Party has given notice of such claim,
shall be included in the damages for which the Indemnifying Party shall be
obligated to indemnify the Indemnified Party.

 
(d)  
Any settlement or compromise of a matter by the Indemnifying Party shall include
a full release of claims against the Indemnified Party that have arisen out of
the claim or demand for which indemnification is sought.

 
ARTICLE 3
SCOPE OF ACQUISITION
 
Section 3.1 Acquisition


Subject to the terms and conditions set forth in this Agreement, Geologix hereby
agrees to sell to Rimrock, and Rimrock agrees to purchase from Geologix, a
one-hundred percent (100%) undivided right, title and interest in and to the
Geologix Claims and Pescio Lease, subject to the Royalties, free and clear of
all Encumbrances.


Section 3.2 Payment for the Mining Claims and Issuance of Rimrock Shares
 
The consideration payable by Rimrock to Geologix for the Mining Claims shall be
five-hundred thousand (500,000) shares of common stock of Rimrock (the “Rimrock
Shares”), of which Geologix is required to assign one hundred thousand (100,000)
Rimrock Shares to Teck Resources Inc. at Closing. For the avoidance of doubt,
the Rimrock Shares shall be issued by Rimrock to Geologix (400,000 Rimrock
Shares) and Teck (100,000 Rimrock Shares) as at the Closing Date but the
certificates representing the Rimrock Shares shall not be delivered to Geologix
until promptly after the website of the Elko County Recorder at
http://records.elkocountynv.net:1401/cgi-bin/diw200 and any other appropriate
mining recorder in Nevada shows Rimrock as being the registered owner of the
Geologix Claims and the Pescio Lease, free and clear of all encumbrances, other
than the Royalties.
 
 
11

--------------------------------------------------------------------------------

 
 
Section 3.3 Transfer of Title and Assumption of Obligations
 
At the Closing, Geologix shall deliver to Rimrock the necessary instruments of
transfer, duly executed in registrable form, and other documents to transfer
title to the Geologix Claims and Pescio Lease to Rimrock, free and clear of all
Encumbrances other than the Royalties and Rimrock shall forthwith register such
instruments at the Registry maintained by the Elko County Recorder for the State
of Nevada.
 
At the Closing, Rimrock shall deliver to Geologix duly executed instruments
whereby Rimrock assumes all obligations and responsibilities with respect to the
Material Contracts, including the Pescio Lease and Royalties, and indemnify
Geologix for any failure with respect thereto.
 
Section 3.4 Operator
 
On the Closing Date, Rimrock shall become the operator on the Mining Claims and
shall remain the operator until this Agreement is terminated pursuant to the
provisions set forth herein.
 
Section 3.5 Endorsement and Securities Law Representation
 
Geologix acknowledges that the securities they will be receiving are “restricted
securities” under applicable United States Federal and State securities laws and
will be subject to restrictions on transfer subject to these laws.
 
Section 3.6 Standstill
 
Geologix undertakes not to sell, transfer, negotiate or enter into any agreement
to sell or announce an intention to sell or transfer two-hundred thousand
(200,000) of the Rimrock Shares for a period of six (6) months from their date
of issuance and the remaining two-hundred thousand (200,000) Rimrock Shares for
a period of twelve (12) months from their date of issuance.
 
Section 3.7 Termination of Rights
 
(a)  
This Agreement shall automatically terminate, without any further act by any
Party, if:

 
(i) Failure to Transfer the Geologix Claims and Pescio Lease. Geologix fails to
deliver at the Closing the appropriate duly executed transfers of the Geologix
Claims and Pescio Lease representing good right, title and interest, free and
clear of all Encumbrances other than the Royalties and without any material
payments or penalties to be paid to the State of Nevada; or
 
(ii) Misrepresentation. Geologix or Rimrock makes a misrepresentation in any
representation or warranty contained in this Agreement that would have a
material adverse effect on the Mining Claims or the Rimrock Shares,
respectively.
 
(b)  
On termination of the Acquisition in accordance with Section 3.7(a):

 
(i) Equipment and Supplies. All plant, machinery, equipment and supplies owned
by Rimrock and brought and placed upon the Property shall remain the exclusive
property of Rimrock; and
 
(ii) Data. Rimrock shall forthwith return and deliver, as the case may be, to
Geologix, within forty (40) Business Days of termination of this Agreement, all
data and factual information, maps, reports, results of surveys and drilling,
and all other reports of information provided by Geologix in accordance with
this Agreement, as well as all data, assay plans, diamond drill records,
information, maps, and other pertinent exploration reports and analysis
generated by Rimrock through its exploration activities on the Property during
the term of this Agreement.
 
 
12

--------------------------------------------------------------------------------

 
 
Section 3.8 Drop Mining Claims
 
If at any time Rimrock decides to drop the Geologix Claims or Pescio Lease, such
Mining Claims and Pescio Lease will be first offered to Geologix before being
dropped, and if Geologix elects by notice in writing to Rimrock within ten (10)
Business Days thereof not to re-acquire any of such Mining Claims or the Pescio
Lease at its expense (failure to advise being deemed to be an election not to
acquire the Mining Claims or the Pescio Lease), Rimrock shall have no further
obligations pursuant to this Agreement.
 
Section 3.9 Sale of Mining Claims and Right of First Offer on Mining Claims
 
If at any time before the one (1) year anniversary of the Closing Date, Geologix
shall, acting reasonably and not in bad faith and subject to its right of first
offer set out below, provide written consent to the sale by Rimrock of the
Mining Claims to an arms-length third party. For the avoidance of doubt, the
approval by Geologix is required only for the sale of the Mining Claims by
Rimrock for the first year following the Execution Date.
 
Rimrock hereby grants to Geologix the right of first offer to purchase all or
part of the Geologix Claims or the Pescio Lease for the first two (2) years
after the Closing Date. If Rimrock intends to sell, option, lease or otherwise
dispose of any of the Geologix Claims or the Pescio Lease, it shall first advise
Geologix of the proposed terms of disposition and Geologix shall have the right
to elect within ten (10) Business Days of receipt of such notice from Rimrock
whether to acquire such Mining Claims or the Pescio Lease (a failure to notify
Rimrock of its election shall be deemed to be an election not to acquire such
Mining Claims or the Pescio Lease). If Geologix elects or is deemed to have
elected not to acquire such Mining Claims or the Pescio Lease, Rimrock may
dispose of such Mining Claims and the Pescio Lease on the same terms within the
next six (6) months and, if it fails to do so, such Mining Claims and the Pescio
Lease shall once again become subject to the right of first offer.
 
Section 3.10 Right to First Offer on Rimrock Shares
 
For as long as Rimrock is the owner of the Mining Claims, Rimrock or any
subsidiary or affiliate thereof will have the right of first offer to purchase
from Geologix any Rimrock Shares owned by Geologix. The right of first offer
must be exercised by Rimrock within ten (10) Business Days following
notification from Geologix that it intends to sell Rimrock Shares. If such right
of first offer is not exercised by Rimrock then Geologix shall be entitled to
sell the Rimrock Shares.
 
Section 3.11 Additional Consideration on Delineation of Gold Reserves
 
Following the Closing Date, if Rimrock proves that there is more than two
million (2,000,000) ounces of gold (proven and probable) on the Mining Claims
then Rimrock will issue a further two hundred and fifty thousand (250,000)
Rimrock Shares to Geologix.
 
 
13

--------------------------------------------------------------------------------

 
 
If Rimrock transfers or sells the Mining Claims after establishing proven and
probable reserves of gold in the Mining Claims, it will issue additional Rimrock
Shares to Geologix based upon the amount of proven and probable ounces of gold
contained in the Mining Claims at the time of such sale as follows:
 
Proven and Probable Ounces of Gold
Rimrock Shares
0 – 500,000
100,000
500,000 – 1,000,000
150,000
1,000,000 – 1,999,999
250,000

 
Geologix will not be entitled to more than two-hundred and fifty thousand
(250,000) Rimrock Shares based upon the amount of proven and probable ounces of
gold contained in the Mining Claims.
 
ARTICLE 4
CLOSING
 
Section 4.1 General
 
(a)  
The Closing of this Agreement shall take place at the offices of Heenan Blaikie
LLP, 200 Bay Street, Suite 2900, Toronto, Ontario, Canada, on May 1, 2013, or at
such other time and place and on such other day as shall be mutually agreed upon
in writing by the Parties hereto and shall be effective as of 11:59 p.m. on the
date on which the Closing occurs (the "Closing Date").

 
(b)  
As used in this Agreement, the "Closing" shall mean the events by which Geologix
consummates the transfer of the Geologix Claims and Pescio Lease against
delivery of the documents provided in Section 4.2 below and the payments by
Rimrock provided in Sections 3.2(a) to be received on or before the Closing
Date.

 
Section 4.2 Conditions to Closing
 
The obligation of the Parties to consummate the transactions provided for by
this Agreement is subject to the satisfaction of each of the following
conditions, any of which can be waived by the Party for whose benefit such
condition was included:
 
(a)  
Accuracy of Representations and Warranties.  The representations and warranties
of Geologix and Rimrock made in this Agreement shall be true and correct in all
material respects both on the Effective Date and as of the Closing Date as
though made at such time;

 
(b)  
Covenants; Performance.  Rimrock shall have performed and complied in all
material respects with all covenants and agreements required to be performed or
complied with by it at or prior to the Closing Date, and Geologix shall
simultaneously at the Closing effect, or cause to be effected, the grant of
rights contemplated hereby;

 
(c)  
No Proceeding or Litigation.  No litigation, action, suit, investigation, claim
or proceeding challenging the legality of, or seeking to restrain, prohibit or
materially modify, the transactions provided for in this Agreement shall have
been instituted by any Governmental Authority in respect of an alleged violation
of law or regulation (or, in respect of a litigation, action, suit,
investigation, claim or proceeding brought by a private party, no injunction
shall have been granted) and not settled or otherwise terminated;

 
 
14

--------------------------------------------------------------------------------

 
 
(d)  
No order or Regulation. No order or regulation shall have been enacted by any
Governmental Authority that makes the transactions contemplated by this
Agreement illegal;

 
(e)  
Title to the Mining Claims. Geologix must have provided Rimrock with, and duly
executed, all documents of transfer, deeds, general conveyance documents, bills
of sale, discharge documents, releases, quit claims or other instruments in
respect of the assignment, conveyance, transfer and delivery of the Geologix
Claims and Pescio Lease to Rimrock;

 
(f)  
No Material Adverse Change. No material adverse change to the Mining Claims,
Pescio Lease and Property shall have occurred;

 
(g)  
Consents and Approvals. The Parties shall have received all necessary consents,
approvals, exemptions and authorizations of governmental bodies, lenders,
lessors, securities regulators and other third parties;

 
(h)  
Board of Directors Approval. Each of the Parties shall have obtained the written
approval of its respective Board of Directors;

 
(i)  
Documents. Delivery of customary certificates, including that: (a) title to the
Geologix Claims and Pescio Lease are being transferred from Geologix to Rimrock
free and clear of all Encumbrances and that the Mining Claims are in good
standing (in Geologix’s certificate only); (b) both Parties are authorized to
enter into this Agreement and are in good standing in the jurisdiction in which
they are incorporated; and (c) all of the representations and warranties remain
true and conditions to Closing have been met, and other usual closing
documentation as required;

 
(j)  
Data. Geologix shall deliver to Rimrock all data and factual information, maps,
reports, results of surveys and drilling, and all other reports of information,
as well as all data, assay plans, diamond drill records, information, maps, and
other pertinent exploration reports and analysis in Geologix’s possession
related to the Mining Claims and the Property; and

 
(k)  
General. The Parties have duly complied with all the terms, covenants and
conditions of this Agreement on its part to be complied with up to the Closing
Date.

 
ARTICLE 5
CONFIDENTIALITY
 
Section 5.1 Confidential Information
 
Except as provided in Section 5.2 and Section 5.3, or with the prior written
consent of the other Party, each Party shall keep confidential and not disclose
to any third party or the public any Confidential Information.
 
 
15

--------------------------------------------------------------------------------

 
 
Section 5.2 Permitted Disclosure of Confidential Business Information
 
Either Party may disclose Confidential Information:
 
(a)  
to a Party's officers, directors, partners, members, employees, Affiliates,
agents, attorneys, accountants, consultants, contractors, subcontractors or
advisors, for the sole purpose of such Party's performance of its obligations
under this Agreement;

 
(b)  
to any party to whom the disclosing Party contemplates a Transfer of all or any
part of its interests in this Agreement and the Mining Claims, for the sole
purpose of evaluating the proposed Transfer;

 
(c)  
to any actual or potential lender, underwriter or investor for the sole purpose
of evaluating whether to make a loan to or investment in the disclosing Party;
or

 
(d)  
to a third party with whom the disclosing Party contemplates any merger or
similar transaction.

 
The Party disclosing Confidential Information pursuant to this Section 5.2,
shall disclose such Confidential Information to only those parties who have a
bona fide need to have access to such Confidential Information for the purpose
for which disclosure to such parties is permitted under this Section 5.2 and who
have agreed in writing supplied to, and enforceable by, the other Party to
protect the Confidential Information from further disclosure, to use such
Confidential Information solely for such purpose and to otherwise be bound by
the provisions of this Section 5.2. Such writing shall not preclude Parties
described in Section 5.2 from discussing and completing a Transfer with the
other Party. The Party disclosing Confidential Information shall be responsible
and liable for any use or disclosure of the Confidential Information by such
parties in violation of this Agreement and such other writing.
 
Section 5.3 Disclosure Required By Law
 
Notwithstanding anything contained in this Article 5, a Party may disclose any
Confidential Information if, in the opinion of the disclosing Party's legal
counsel:
 
(a)  
such disclosure is legally required to be made in a judicial, administrative or
governmental proceeding pursuant to a valid subpoena or other applicable order;
or

 
(b)  
such disclosure is legally required to be made pursuant to applicable securities
law or the rules or regulations of a stock exchange or similar trading market
applicable to the disclosing Party.

 
Prior to any disclosure of Confidential Information under this Section 5.3, the
disclosing Party shall give the other Party at least three (3) Business Days
prior written notice (unless the Party is obligated to release the Confidential
Information on less than three (3) Business Days in order to comply with
applicable securities law or stock exchange rules, regulations or policies) and,
in making such disclosure, the disclosing Party shall disclose only that portion
of Confidential Information required to be disclosed and shall take all
reasonable steps to preserve the confidentiality thereof, including, without
limitation, obtaining protective orders and supporting the other Party in
intervention in any such proceeding.
 
 
16

--------------------------------------------------------------------------------

 
 
The Parties shall not be restricted from releasing resources or reserves within
the requirement of the applicable Party's public disclosure reporting
jurisdiction.
 
Section 5.4 Public Announcements
 
No Party will make any public statement or give any press release concerning the
matters contemplated herein or about the existence of this Agreement without the
written consent of the other Party, which consent will not be unreasonably
withheld. A Party wishing to make a public announcement shall give the other
Parties two (2) Business Days to comment upon and suggest changes to the public
announcement unless the Party is obligated to make the public announcement in
less than two (2) Business Days in order to comply with applicable securities
laws or stock exchange rules, regulations or policies.
 
Section 5.5 Consultation Regarding Disclosure
 
The Party making disclosure under Section 5.3 or Section 5.4 will consult with
the other regarding the text of any such statement, release or disclosure and
the Parties will use all reasonable efforts, acting expeditiously and in good
faith, to agree upon a text that is satisfactory to each of them within three
(3) Business Days or such shorter period as contemplated in Section 5.3 or
Section 5.4. If the Parties fail to agree upon such text, the Party making the
disclosure will make only such public statement or release as its counsel
advises in writing is legally required to be made.
 
ARTICLE 6
TERM
 
Section 6.1 Term
 
This Agreement shall be effective from the Effective Date and until the earlier
of the Closing Date or the date this Agreement is terminated according to
Section 3.7.
 
ARTICLE 7
GENERAL
 
Section 7.1 Resolution of Disputes
 
(a)  
all matters in dispute under this Agreement shall be settled by final and
binding arbitration with no appeal from the decision of the arbitrators;
provided, however, no Party may refer any matter to arbitration without first
having given ten (10) days advance written notice to the other Party specifying
in detail the matter to be arbitrated, its proposed resolution of such matter
and the intention to refer the matter to arbitration (collectively, a “Notice of
Intended Arbitration”). After ten (10) days have elapsed from the delivery to
the other Party of a Notice of Intended Arbitration without resolution of the
matter, the Party who gave such notice may refer the dispute to arbitration
pursuant to all the provisions of the Arbitration Rules of the American
Arbitration Association (collectively, the “Arbitration Provisions”) by naming
an arbitrator and notifying the other Party of the arbitrator appointed by it
accompanied by that arbitrator's acceptance of his or her appointment;

 
 
17

--------------------------------------------------------------------------------

 
 
(b)  
any matter covered by a Notice of Intended Arbitration under this Agreement
shall be referred by the Parties to arbitration by a single arbitrator chosen by
the Parties. The Parties contemplate the arbitrator appointed will be persons
qualified by experience and skill in the area(s) referred to in the Notice of
Intended Arbitration. The Parties further contemplate that the arbitrator will
determine the matter specified in the Notice of Intended Arbitration, reduce its
decision to writing and deliver a copy to the other Party, all within forty-five
(45) days of the appointment of the arbitrator, subject to any reasonable delay
due to unforeseen circumstances. Notwithstanding the foregoing, if the
arbitrator fails to make a decision within sixty (60) days after appointment ,
then either of the Parties may by notice to the other elect to have a new
arbitrator chosen in like manner as if none had previously been selected;

 
(c)  
proceedings before the arbitrator shall take place in Seattle, Washington, or
such other place as the arbitrator may determine;

 
(d)  
each Party to this Agreement expressly agrees with the other Party that the
arbitrator appointed hereunder shall have all the rights and obligations
provided for in the Arbitration Provisions and additionally that the arbitrator
shall be entitled to finally determine all questions of law, fact and mixed fact
and law without reference or appeal to any court;

 
(e)  
the fees and expenses of the arbitrator (unless otherwise determined by the
arbitrator) shall be paid by the Parties equally; and

 
(f)  
none of the Parties concerned shall be deemed to be in default of any matter
being arbitrated until ten (10) days after the decision of the arbitrator is
delivered to all of them.

 
Section 7.2 Notices
 
All notices, payments and other required communications (“Notices”) to the
Parties shall be in writing, and shall be addressed respectively as follows:
 
in the case of Rimrock at:
 
c/o Rimrock Gold Corp.
3651 Lindell Road
Suite D155
Las Vegas, Nevada
United States, 89103


Attention: Jordan Starkman
E-mail: jordan@rimrockgold.com
 
in the case of Geologix at:
 
625 Howe Street, Suite 1400
Vancouver, BC  V6C 2T6
Canada


Attention: Dunham Craig
Fax No.: 604-694-1744
Email: dcraig@geologix.ca
 
 
18

--------------------------------------------------------------------------------

 

Any Notice will:
 
(a)  
if mailed, properly addressed, certified or registered with return receipt
requested and postage prepaid, be deemed to have been given and received on
receipt;

 
(b)  
if delivered by hand, be deemed to have been given and received on the day it
was delivered to the recipient;

 
(c)  
if sent by email, be deemed to have been given and received on the Business Day
following the confirmation which indicates that the email was successfully
received; and

 
(d)  
if sent by facsimile, be deemed to have been given and received on the Business
Day following the day of a transmission report by the machine from which the
facsimile was sent which indicates that the facsimile was successfully sent in
its entirety to the facsimile number of the recipient .

 
A Party may at any time give to the other Party notice in writing of any change
of address of the Party giving such notice and from and after the giving of such
notice the address or addresses therein specified will be deemed to be the
address of such Party for the purposes of giving notice hereunder.
 
Section 7.3 Waiver
 
The failure of a Party to insist on the strict performance of any provision of
this Agreement or to exercise any right, power or remedy upon a breach hereof
shall not constitute a waiver of any provision of this Agreement or limit the
Party's right thereafter to enforce any provision or exercise any right.
 
Section 7.4 Amendment
 
No amendment, supplement, modification, waiver or termination of this Agreement
and, unless otherwise specified, no consent or approval by any Party, shall be
binding unless executed in writing by the Party to be bound thereby.
 
Section 7.5 Further Assurances
 
The Parties shall with reasonable diligence do all such things and provide all
such reasonable assurances as may be required to consummate the transactions
contemplated by this Agreement, and each Party shall provide such further
documents or instruments required by any other Party as may be reasonably
necessary or desirable to effect the purpose of this Agreement and carry out its
provisions.
 
 
19

--------------------------------------------------------------------------------

 
 
Section 7.6 Survival of Terms and Conditions
 
The following Sections shall survive the termination of this Agreement for a
period of two years to the full extent necessary for their enforcement and the
protection of the Party in whose favour they run: Articles 2 and 7.
 
Section 7.7 Entire Agreement
 
This Agreement contains the entire agreement between the Parties with respect to
the Mining Claims and the Properties, it supersedes the Term Sheet and there are
no other terms, conditions, representations or warranties, whether expressed,
implied, oral or written, by statute or common law, by or among the Parties.
 
Section 7.8 Successors and Assigns
 
This Agreement shall be binding upon and enure to the benefit of the Parties and
their respective successors (including any successor by reason of amalgamation
of any Party) and permitted assigns.
 
Section 7.9 Expense and Commissions
 
Each Party shall pay its own legal and other costs and expenses incurred in
connection with this Agreement and agrees to save harmless each other Party from
and against any and all claims whatsoever for any commissions or other
remuneration payable or alleged to be payable to anyone acting on its behalf.
 
Section 7.10 Execution and Delivery
 
This Agreement may be executed by the Parties in counterparts and may be
delivered by facsimile or electronically and all such counterparts and
facsimiles shall together constitute one and the same agreement.
 
Section 7.11 Language
 
The Parties confirm that it is their wish that this Agreement, as well as any
other documents relating to this Agreement, including Notices, schedules and
authorizations, have been and shall be drawn up in the English language only.
Les signataires confirment leur volonté que la présente convention, de même que
tous les documents qui s'y rattachent, y compris tout avis, annexe et
autorisation, soient rédigés en anglais seulement.
 
Remainder of this page was intentionally left blank.
 
 
20

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF each of the Parties have duly executed this Agreement.
 

 
RIMROCK GOLD CORP.
       
Per:
   
Name:
Jordan Starkman
 
Title:
President and CEO
       
GEOLOGIX EXPLORATIONS INC.
       
Per:
   
Name:
Dunham Craig
 
Title:
President and CEO
       
GEOLOGIX (U.S.) INC.
       
Per:
   
Name:
Dunham Craig
 
Title:
President

 
 
21

--------------------------------------------------------------------------------

 
 
SCHEDULE “1”
GEOLOGIX MINING CLAIMS


Geologix (U.S.) Inc. - Silver Cloud Project, Elko County, Nevada
           
Claim Holder
Claim Name
NMC #
Claim Holder
Claim Name
NMC #
Geologix (U.S.) Inc.
FYR 194
932332
Carl Pescio
ISC 142
792899
Geologix (U.S.) Inc.
FYR 199
932333
Carl Pescio
ISC 143
792900
Geologix (U.S.) Inc.
FYR 200
932334
Carl Pescio
ISC 144
792901
Geologix (U.S.) Inc.
FYR 201
932335
Carl Pescio
ISC 145
792902
Geologix (U.S.) Inc.
Stratus 1
932336
Carl Pescio
ISC 146
792903
Geologix (U.S.) Inc.
Stratus 2
932337
Carl Pescio
ISC 149
792906
Geologix (U.S.) Inc.
Stratus 3
932338
Carl Pescio
ISC 150
792907
Geologix (U.S.) Inc.
Stratus 4
932339
Carl Pescio
ISC 151
792908
Carl Pescio
ISC 101
792858
Carl Pescio
ISC 152
792909
Carl Pescio
ISC 102
792859
Carl Pescio
ISC 153
792910
Carl Pescio
ISC 103
792860
Carl Pescio
ISC 154
792911
Carl Pescio
ISC 104
792861
Carl Pescio
ISC 155
792912
Carl Pescio
ISC 105
792862
Carl Pescio
ISC 156
792913
Carl Pescio
ISC 106
792863
Carl Pescio
ISC 161
792918
Carl Pescio
ISC 107
792864
Carl Pescio
ISC 162
792919
Carl Pescio
ISC 108
792865
Carl Pescio
ISC 163
792920
Carl Pescio
ISC 109
792866
Carl Pescio
ISC 164
792921
Carl Pescio
ISC 110
792867
Carl Pescio
ISC 165
792922
Carl Pescio
ISC 112
792869
Carl Pescio
ISC 166
792923
Carl Pescio
ISC 113
792870
Carl Pescio
ISC 174
792931
Carl Pescio
ISC 114
792871
Carl Pescio
ISC 176
792933
Carl Pescio
ISC 115
792872
Carl Pescio
ISC 181
792938
Carl Pescio
ISC 116
792873
Carl Pescio
ISC 182
792939
Carl Pescio
ISC 117
792874
Carl Pescio
ISC 183
792940
Carl Pescio
ISC 118
792875
Carl Pescio
ISC 184
792941
Carl Pescio
ISC 119
792876
Carl Pescio
ISC 189
792946
Carl Pescio
ISC 120
792877
Carl Pescio
ISC 190
792947
Carl Pescio
ISC 121
792878
Carl Pescio
ISC 191
792948
Carl Pescio
ISC 122
792879
Carl Pescio
ISC 192
792949
Carl Pescio
ISC 123
792880
Carl Pescio
ISC 193
792950
Carl Pescio
ISC 124
792881
Carl Pescio
ISC 194
792951
Carl Pescio
ISC 125
792882
Carl Pescio
ISC 195
792952
Carl Pescio
ISC 126
792883
Carl Pescio
ISC 196
792953
Carl Pescio
ISC 127
792884
Carl Pescio
ISC 197
792954
Carl Pescio
ISC 128
792885
Carl Pescio
ISC 198
792955
Carl Pescio
ISC 130
792887
Carl Pescio
ISC 199
792956
Carl Pescio
ISC 132
792889
Carl Pescio
ISC 200
792957
Carl Pescio
ISC 134
792891
Carl Pescio
ISC 201
792958
Carl Pescio
ISC 136
792893
Carl Pescio
ISC 202
792959
Carl Pescio
ISC 137
792894
Carl Pescio
ISC 203
792960
Carl Pescio
ISC 138
792895
Carl Pescio
ISC 204
792961
Carl Pescio
ISC 139
792896
Carl Pescio
ISC 205
792962
Carl Pescio
ISC 140
792897
Carl Pescio
ISC 206
792963
Carl Pescio
ISC 141
792898
Carl Pescio
ISC 208
792965

 
 
22

--------------------------------------------------------------------------------

 
 
Geologix (U.S.) Inc. - Silver Cloud Project, Elko County, Nevada
                   
Claim Holder
Claim Name
NMC #
Claim Holder
Claim Name
NMC #
 
Carl Pescio
ISC 210
792967
Carl Pescio
Sextone 106
819262
 
Carl Pescio
ISC 212
792969
Carl Pescio
Sextone 108
819263
 
Carl Pescio
ISC 221
792978
Carl Pescio
Sextone 110
819264
 
Carl Pescio
ISC 222
792979
Carl Pescio
Sextone 112
819265
 
Carl Pescio
ISC 223
792980
Carl Pescio
Sextone 113
819266
 
Carl Pescio
ISC 224
792981
Carl Pescio
Sextone 114
819267
 
Carl Pescio
ISC 227
792984
Carl Pescio
Sextone 115
819268
 
Carl Pescio
ISC 228
792985
Carl Pescio
Sextone 116
819269
 
Carl Pescio
ISC 229
792986
Carl Pescio
Sextone 117
819270
 
Carl Pescio
ISC 230
792987
Carl Pescio
Sextone 118
819271
 
Carl Pescio
ISC 247
799847
Carl Pescio
Sextone 119
819272
 
Carl Pescio
ISC 248
799848
Carl Pescio
Sextone 120
819273
 
Carl Pescio
ISC 249
799849
Carl Pescio
Sextone 139
819274
 
Carl Pescio
ISC 250
799850
Carl Pescio
Sextone 140
819275
 
Carl Pescio
ISC 251
799851
Carl Pescio
NIMBUS 1
820945
 
Carl Pescio
ISC 252
799852
Carl Pescio
NIMBUS 2
820946
 
Carl Pescio
ISC 253
799853
Carl Pescio
NIMBUS 3
820947
 
Carl Pescio
ISC 254
799854
Carl Pescio
NIMBUS 4
820948
 
Carl Pescio
ISC 255
799855
Carl Pescio
NIMBUS 5
820949
 
Carl Pescio
ISC 256
799856
Carl Pescio
NIMBUS 6
820950
 
Carl Pescio
SS 203
819238
Carl Pescio
NIMBUS 7
820951
 
Carl Pescio
SS 204
819239
Carl Pescio
NIMBUS 8
820952
 
Carl Pescio
SS 205
819240
Carl Pescio
NIMBUS 9
820953
 
Carl Pescio
SS 206
819241
Carl Pescio
NIMBUS 10
820954
 
Carl Pescio
SS 207
819242
Carl Pescio
NIMBUS 11
820955
 
Carl Pescio
SS 208
819243
Carl Pescio
NIMBUS 12
820956
 
Carl Pescio
Sextone 86
819244
Carl Pescio
CIRRUS 1
820957
 
Carl Pescio
Sextone 87
819245
Carl Pescio
CIRRUS 2
820958
 
Carl Pescio
Sextone 88
819246
Carl Pescio
CIRRUS 3
820959
 
Carl Pescio
Sextone 89
819247
Carl Pescio
CIRRUS 4
820960
 
Carl Pescio
Sextone 90
819248
Carl Pescio
CIRRUS 5
820961
 
Carl Pescio
Sextone 91
819249
Carl Pescio
CIRRUS 6
820962
 
Carl Pescio
Sextone 92
819250
Carl Pescio
CIRRUS 7
820963
 
Carl Pescio
Sextone 93
819251
Carl Pescio
CIRRUS 8
820964
 
Carl Pescio
Sextone 94
819252
Carl Pescio
CIRRUS 9
820965
 
Carl Pescio
Sextone 95
819253
Carl Pescio
CIRRUS10
820966
 
Carl Pescio
Sextone 96
819254
Carl Pescio
CIRRUS 11
820967
 
Carl Pescio
Sextone 97
819255
Carl Pescio
CIRRUS 12
820968
 
Carl Pescio
Sextone 98
819256
Carl Pescio
CIRRUS 13
820969
 
Carl Pescio
Sextone 99
819257
Carl Pescio
CIRRUS 14
820970
 
Carl Pescio
Sextone 100
819258
Carl Pescio
CIRRUS 15
820971
 
Carl Pescio
Sextone 101
819259
Carl Pescio
CIRRUS 16
820972
 
Carl Pescio
Sextone 102
819260
Carl Pescio
CIRRUS 17
820973
 
Carl Pescio
Sextone 104
819261
Carl Pescio
CIRRUS 18
820974
 

 
 
23

--------------------------------------------------------------------------------

 
 
Geologix (U.S.) Inc. - Silver Cloud Project, Elko County, Nevada
               
Claim Holder
Claim Name
NMC #
Claim Holder
Claim Name
NMC #
Carl Pescio
CIRRUS 19
820975
Carl Pescio
CIRRUS 63
821019
Carl Pescio
CIRRUS 20
820976
Carl Pescio
CIRRUS 64
821020
Carl Pescio
CIRRUS 21
820977
Carl Pescio
CIRRUS 65
821021
Carl Pescio
CIRRUS 22
820978
Carl Pescio
CIRRUS 66
821022
Carl Pescio
CIRRUS 23
820979
Carl Pescio
CIRRUS 67
821023
Carl Pescio
CIRRUS 24
820980
Carl Pescio
CIRRUS 68
821024
Carl Pescio
CIRRUS 25
820981
Carl Pescio
CIRRUS 69
821025
Carl Pescio
CIRRUS 26
820982
Carl Pescio
CIRRUS 70
821026
Carl Pescio
CIRRUS 27
820983
Carl Pescio
CIRRUS 71
821027
Carl Pescio
CIRRUS 28
820984
Carl Pescio
CIRRUS 72
821028
Carl Pescio
CIRRUS 29
820985
Carl Pescio
CIRRUS 73
821029
Carl Pescio
CIRRUS 30
820986
Carl Pescio
CIRRUS 74
821030
Carl Pescio
CIRRUS 31
820987
Carl Pescio
CIRRUS 75
821031
Carl Pescio
CIRRUS 32
820988
Carl Pescio
CIRRUS 76
821032
Carl Pescio
CIRRUS 33
820989
Carl Pescio
CIRRUS 77
821033
Carl Pescio
CIRRUS 34
820990
Carl Pescio
CIRRUS 78
821034
Carl Pescio
CIRRUS 35
820991
Carl Pescio
CIRRUS 79
821035
Carl Pescio
CIRRUS 36
820992
Carl Pescio
CIRRUS 80
821036
Carl Pescio
CIRRUS 37
820993
Carl Pescio
CIRRUS 81
821037
Carl Pescio
CIRRUS 38
820994
Carl Pescio
CIRRUS 82
821038
Carl Pescio
CIRRUS 39
820995
Carl Pescio
CIRRUS 83
821039
Carl Pescio
CIRRUS 40
820996
Carl Pescio
CIRRUS 84
821040
Carl Pescio
CIRRUS 41
820997
Carl Pescio
CIRRUS 85
821041
Carl Pescio
CIRRUS 42
820998
Carl Pescio
CIRRUS 86
821042
Carl Pescio
CIRRUS 43
820999
Carl Pescio
CIRRUS 87
821043
Carl Pescio
CIRRUS 44
821000
Carl Pescio
CIRRUS 88
821044
Carl Pescio
CIRRUS 45
821001
Carl Pescio
CIRRUS 89
821045
Carl Pescio
CIRRUS 46
821002
Carl Pescio
CIRRUS 90
821046
Carl Pescio
CIRRUS 47
821003
Carl Pescio
CIRRUS 91
821047
Carl Pescio
CIRRUS 48
821004
Carl Pescio
CIRRUS 92
821048
Carl Pescio
CIRRUS 49
821005
Carl Pescio
CIRRUS 93
821049
Carl Pescio
CIRRUS 50
821006
Carl Pescio
CIRRUS 94
821050
Carl Pescio
CIRRUS 51
821007
Carl Pescio
CIRRUS 95
821051
Carl Pescio
CIRRUS 52
821008
Carl Pescio
CIRRUS 96
821052
Carl Pescio
CIRRUS 53
821009
Carl Pescio
CIRRUS 97
821053
Carl Pescio
CIRRUS 54
821010
Carl Pescio
CIRRUS 98
821054
Carl Pescio
CIRRUS 55
821011
Carl Pescio
CIRRUS 99
821055
Carl Pescio
CIRRUS 56
821012
Carl Pescio
CIRRUS 100
821056
Carl Pescio
CIRRUS 57
821013
Carl Pescio
CIRRUS 101
821057
Carl Pescio
CIRRUS 58
821014
Carl Pescio
CIRRUS 102
821058
Carl Pescio
CIRRUS 59
821015
Carl Pescio
CIRRUS 103A
821059
Carl Pescio
CIRRUS 60
821016
Carl Pescio
CIRRUS 103B
821060
Carl Pescio
CIRRUS 61
821017
Carl Pescio
CIRRUS 104
821061
Carl Pescio
CIRRUS 62
821018
Carl Pescio
CIRRUS 105
821062

 
 
24

--------------------------------------------------------------------------------

 
 
Geologix (U.S.) Inc. - Silver Cloud Project, Elko County, Nevada
               
Claim Holder
Claim Name
NMC #
Claim Holder
Claim Name
NMC #
Carl Pescio
CIRRUS 106
821063
Carl Pescio
CIRRUS 150
821107
Carl Pescio
CIRRUS 107
821064
Carl Pescio
CIRRUS 151
821108
Carl Pescio
CIRRUS 108
821065
Carl Pescio
CIRRUS 152
821109
Carl Pescio
CIRRUS 109
821066
Carl Pescio
CIRRUS 153
821110
Carl Pescio
CIRRUS 110
821067
Carl Pescio
CIRRUS 154
821111
Carl Pescio
CIRRUS 111
821068
Carl Pescio
ISC 111
821112
Carl Pescio
CIRRUS 112
821069
Carl Pescio
ISC 129
821113
Carl Pescio
CIRRUS 113
821070
Carl Pescio
ISC 131
821114
Carl Pescio
CIRRUS 114
821071
Carl Pescio
ISC 133
821115
Carl Pescio
CIRRUS 115
821072
Carl Pescio
ISC 135
821116
Carl Pescio
CIRRUS 116
821073
Carl Pescio
ISC 147
821117
Carl Pescio
CIRRUS 117
821074
Carl Pescio
ISC 148
821118
Carl Pescio
CIRRUS 118
821075
Carl Pescio
ISC 157
821119
Carl Pescio
CIRRUS 119
821076
Carl Pescio
ISC 158
821120
Carl Pescio
CIRRUS 120
821077
Carl Pescio
ISC 159
821121
Carl Pescio
CIRRUS 121
821078
Carl Pescio
ISC 160
821122
Carl Pescio
CIRRUS 122
821079
Carl Pescio
ISC 167
821123
Carl Pescio
CIRRUS 123
821080
Carl Pescio
ISC 168
821124
Carl Pescio
CIRRUS 124
821081
Carl Pescio
ISC 169
821125
Carl Pescio
CIRRUS 125
821082
Carl Pescio
ISC 170
821126
Carl Pescio
CIRRUS 126
821083
Carl Pescio
ISC 171
821127
Carl Pescio
CIRRUS 127
821084
Carl Pescio
ISC 172
821128
Carl Pescio
CIRRUS 128
821085
Carl Pescio
ISC 173
821129
Carl Pescio
CIRRUS 129
821086
Carl Pescio
ISC 175
821130
Carl Pescio
CIRRUS 130
821087
Carl Pescio
ISC 177
821131
Carl Pescio
CIRRUS 131
821088
Carl Pescio
ISC 178
821132
Carl Pescio
CIRRUS 132
821089
Carl Pescio
ISC 179
821133
Carl Pescio
CIRRUS 133
821090
Carl Pescio
ISC 180
821134
Carl Pescio
CIRRUS 134
821091
Carl Pescio
ISC 185
821135
Carl Pescio
CIRRUS 135
821092
Carl Pescio
ISC 186
821136
Carl Pescio
CIRRUS 136
821093
Carl Pescio
ISC 187
821137
Carl Pescio
CIRRUS 137
821094
Carl Pescio
ISC 188
821138
Carl Pescio
CIRRUS 138
821095
Carl Pescio
ISC 207
821139
Carl Pescio
CIRRUS 139
821096
Carl Pescio
ISC 209
821140
Carl Pescio
CIRRUS 140
821097
Carl Pescio
ISC 211
821141
Carl Pescio
CIRRUS 141
821098
Carl Pescio
ISC 213
821142
Carl Pescio
CIRRUS 142
821099
Carl Pescio
ISC 214
821143
Carl Pescio
CIRRUS 143
821100
Carl Pescio
ISC 215
821144
Carl Pescio
CIRRUS 144
821101
Carl Pescio
ISC 216
821145
Carl Pescio
CIRRUS 145
821102
Carl Pescio
ISC 217
821146
Carl Pescio
CIRRUS 146
821103
Carl Pescio
ISC 218
821147
Carl Pescio
CIRRUS 147
821104
Carl Pescio
ISC 219
821148
Carl Pescio
CIRRUS 148
821105
Carl Pescio
ISC 220
821149
Carl Pescio
CIRRUS 149
821106
Carl Pescio
ISC 225
821150

 
 
25

--------------------------------------------------------------------------------

 
 
Geologix (U.S.) Inc. - Silver Cloud Project, Elko County, Nevada
               
Claim Holder
Claim Name
NMC #
Claim Holder
Claim Name
NMC #
Carl Pescio
ISC 226
821151
Carl Pescio
ISC 280
821195
Carl Pescio
ISC 235
821152
Carl Pescio
ISC 281
821196
Carl Pescio
ISC 236
821153
Carl Pescio
ISC 282
821197
Carl Pescio
ISC 237
821154
Carl Pescio
ISC 283
821198
Carl Pescio
ISC 238
821155
Carl Pescio
ISC 284
821199
Carl Pescio
ISC 239
821156
Carl Pescio
ISC 285
821200
Carl Pescio
ISC 240
821157
Carl Pescio
ISC 286
821201
Carl Pescio
ISC 241
821158
Carl Pescio
ISC 287
821202
Carl Pescio
ISC 242
821159
Carl Pescio
ISC 288
821203
Carl Pescio
ISC 243
821160
Carl Pescio
ISC 289
821204
Carl Pescio
ISC 244
821161
Carl Pescio
ISC 290
821205
Carl Pescio
ISC 245
821162
Carl Pescio
ISC 301
821206
Carl Pescio
ISC 246
821163
Carl Pescio
ISC 302
821207
Carl Pescio
ISC 257
821164
Carl Pescio
ISC 303
821208
Carl Pescio
ISC 258
821165
Carl Pescio
ISC 304
821209
Carl Pescio
ISC 259
821166
Carl Pescio
ISC 305
821210
Carl Pescio
ISC 259B
821167
Carl Pescio
ISC 306
821211
Carl Pescio
ISC 260
821168
Carl Pescio
ISC 307
821212
Carl Pescio
ISC 260B
821169
Carl Pescio
ISC 308
821213
Carl Pescio
ISC 261
821170
Carl Pescio
ISC 309
821214
Carl Pescio
ISC 261B
821171
Carl Pescio
ISC 310
821215
Carl Pescio
ISC 262
821172
Carl Pescio
ISC 311
821216
Carl Pescio
ISC 262B
821173
Carl Pescio
ISC 312
821217
Carl Pescio
ISC 263
821174
Carl Pescio
ISC 327
821218
Carl Pescio
ISC 263B
821175
Carl Pescio
ISC 328
821219
Carl Pescio
ISC 264
821176
Carl Pescio
ISC 329
821220
Carl Pescio
ISC 264B
821177
Carl Pescio
ISC 330
821221
Carl Pescio
ISC 265
821178
Carl Pescio
ISC 331
821222
Carl Pescio
ISC 265B
821179
Carl Pescio
ISC 332
821223
Carl Pescio
ISC 266
821180
Carl Pescio
ISC 333
821224
Carl Pescio
ISC 266B
821181
Carl Pescio
ISC 334
821225
Carl Pescio
ISC 267
821182
Carl Pescio
ISC 335
821226
Carl Pescio
ISC 268
821183
Carl Pescio
ISC 336
821227
Carl Pescio
ISC 269
821184
Carl Pescio
ISC 337
821228
Carl Pescio
ISC 270
821185
Carl Pescio
ISC 338
821229
Carl Pescio
ISC 271
821186
Carl Pescio
ISC 339
821230
Carl Pescio
ISC 272
821187
Carl Pescio
ISC 340
821231
Carl Pescio
ISC 273
821188
Carl Pescio
ISC 341
821232
Carl Pescio
ISC 274
821189
Carl Pescio
ISC 342
821233
Carl Pescio
ISC 275
821190
Carl Pescio
ISC 343
821234
Carl Pescio
ISC 276
821191
Carl Pescio
ISC 344
821235
Carl Pescio
ISC 277
821192
Carl Pescio
NIMBUS 19
822011
Carl Pescio
ISC 278
821193
Carl Pescio
NIMBUS 20
822012
Carl Pescio
ISC 279
821194
Carl Pescio
NIMBUS 21
822013

 
 
26

--------------------------------------------------------------------------------

 
 
Geologix (U.S.) Inc. - Silver Cloud Project, Elko County, Nevada
               
Claim Holder
Claim Name
NMC #
Claim Holder
Claim Name
NMC #
Carl Pescio
NIMBUS 22
822014
Carl Pescio
NIMBUS 64
822058
Carl Pescio
NIMBUS 23
822015
Carl Pescio
NIMBUS 65
822059
Carl Pescio
NIMBUS 24
822016
Carl Pescio
NIMBUS 66
822060
Carl Pescio
NIMBUS 25
822017
Carl Pescio
NIMBUS 67
822061
Carl Pescio
NIMBUS 25A
822018
Carl Pescio
NIMBUS 68
822062
Carl Pescio
NIMBUS 26
822019
Carl Pescio
NIMBUS 69
822063
Carl Pescio
NIMBUS 26A
822020
Carl Pescio
NIMBUS 70
822064
Carl Pescio
NIMBUS 27
822021
Carl Pescio
NIMBUS 71
822065
Carl Pescio
NIMBUS 28
822022
Carl Pescio
NIMBUS 72
822066
Carl Pescio
NIMBUS 29
822023
Carl Pescio
NIMBUS 73
822067
Carl Pescio
NIMBUS 30
822024
Carl Pescio
NIMBUS 74
822068
Carl Pescio
NIMBUS 31
822025
Carl Pescio
NIMBUS 75
822069
Carl Pescio
NIMBUS 32
822026
Carl Pescio
NIMBUS 76
822070
Carl Pescio
NIMBUS 33
822027
Carl Pescio
NIMBUS 77
822071
Carl Pescio
NIMBUS 34
822028
Carl Pescio
NIMBUS 78
822072
Carl Pescio
NIMBUS 35
822029
Carl Pescio
NIMBUS 79
822073
Carl Pescio
NIMBUS 36
822030
Carl Pescio
NIMBUS 80
822074
Carl Pescio
NIMBUS 37
822031
Carl Pescio
NIMBUS 81
822075
Carl Pescio
NIMBUS 38
822032
Carl Pescio
NIMBUS 82
822076
Carl Pescio
NIMBUS 39
822033
Carl Pescio
NIMBUS 83
822077
Carl Pescio
NIMBUS 40
822034
Carl Pescio
NIMBUS 84
822078
Carl Pescio
NIMBUS 41
822035
Carl Pescio
NIMBUS 85
822079
Carl Pescio
NIMBUS 42
822036
Carl Pescio
NIMBUS 86
822080
Carl Pescio
NIMBUS 43
822037
Carl Pescio
NIMBUS 87
822081
Carl Pescio
NIMBUS 44
822038
Carl Pescio
NIMBUS 88
822082
Carl Pescio
NIMBUS 45
822039
Carl Pescio
NIMBUS 89
822083
Carl Pescio
NIMBUS 46
822040
Carl Pescio
NIMBUS 90
822084
Carl Pescio
NIMBUS 47
822041
Carl Pescio
NIMBUS 91
822085
Carl Pescio
NIMBUS 48
822042
Carl Pescio
NIMBUS 92
822086
Carl Pescio
NIMBUS 49
822043
Carl Pescio
NIMBUS 93
822087
Carl Pescio
NIMBUS 50
822044
Carl Pescio
NIMBUS 94
822088
Carl Pescio
NIMBUS 51
822045
Carl Pescio
NIMBUS 95
822089
Carl Pescio
NIMBUS 52
822046
Carl Pescio
NIMBUS 96
822090
Carl Pescio
NIMBUS 53
822047
Carl Pescio
NIMBUS 97
822091
Carl Pescio
NIMBUS 54
822048
Carl Pescio
NIMBUS 98
822092
Carl Pescio
NIMBUS 55
822049
Carl Pescio
NIMBUS 99
822093
Carl Pescio
NIMBUS 56
822050
Carl Pescio
NIMBUS 100
822094
Carl Pescio
NIMBUS 57
822051
Carl Pescio
NIMBUS 101
822095
Carl Pescio
NIMBUS 58
822052
Carl Pescio
NIMBUS 1000
822096
Carl Pescio
NIMBUS 59
822053
Carl Pescio
NIMBUS 1001
822097
Carl Pescio
NIMBUS 60
822054
Carl Pescio
NIMBUS 102
823028
Carl Pescio
NIMBUS 61
822055
Carl Pescio
NIMBUS 103
823029
Carl Pescio
NIMBUS 62
822056
Carl Pescio
NIMBUS 104
823030
Carl Pescio
NIMBUS 63
822057
Carl Pescio
NIMBUS 105
823031

 
 
27

--------------------------------------------------------------------------------

 
 
Geologix (U.S.) Inc. - Silver Cloud Project, Elko County, Nevada
     
Claim Holder
Claim Name
NMC #
Carl Pescio
NIMBUS 106
823032
Carl Pescio
NIMBUS 107
823033
Carl Pescio
NIMBUS 108
823034
Carl Pescio
NIMBUS 109
823035
Carl Pescio
NIMBUS 110
823036
Carl Pescio
NIMBUS 111
823037
Carl Pescio
NIMBUS 112
823038
Carl Pescio
NIMBUS 113
823039
Carl Pescio
NIMBUS 114
823040
Carl Pescio
NIMBUS 115
823041
Carl Pescio
NIMBUS 116
823042
Carl Pescio
NIMBUS 117
823043
Carl Pescio
NIMBUS 118
823044
Carl Pescio
NIMBUS 119
823045
Carl Pescio
NIMBUS 120
823046
Carl Pescio
NIMBUS 121
823047
Carl Pescio
NIMBUS 122
823048
Carl Pescio
NIMBUS 123
823049
Carl Pescio
NIMBUS 124
823050
Carl Pescio
NIMBUS 125
823051
Carl Pescio
NIMBUS 126
823052
Carl Pescio
NIMBUS 127
823053
Carl Pescio
NIMBUS 128
823054
Carl Pescio
NIMBUS 129
823055



Federal & State Royalties: any royalties payable to the State of Nevada or the
United States of America.
 
Pescio Royalty: 3% net smelter returns production royalty payable to Carl and
Janet Pescio of Nevada on the Pescio Claims pursuant to the Pescio Lease.
 
Royal Gold Royalty: 2% net smelter returns production royalty originally payable
to Placer Dome U.S. Inc., until assumed by Barrick Gold Corporation and then
acquired by Royal Gold, Inc.
 
 
28

--------------------------------------------------------------------------------

 
 
SCHEDULE “2”
MINING CLAIMS MAP
 
[img01.jpg]
 
 
29

--------------------------------------------------------------------------------

 
 
SCHEDULE “3”
OUTSTANDING CLAIMS BY NATIVES

 
NOT APPLICABLE
 
 
30

--------------------------------------------------------------------------------

 
 
SCHEDULE “4”
 
OUTSTANDING PROCEEDINGS
 
NOT APPLICABLE
 
 
31

--------------------------------------------------------------------------------

 
 
SCHEDULE “5”
 
MATERIAL CONTRACTS
 
Excepting the Pescio Lease and the royalties payable to the Pescios and Royal
Gold, Inc., there are no material contracts associated with the Silver Cloud
property.
 
 
32

--------------------------------------------------------------------------------